Citation Nr: 1507040	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and B.W.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from January 1968 to May 1969.  He also had service in the Air National Guard of Iowa both prior to and after his active duty service, including unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss.  Further development under the duty to assist is needed.

The Veteran asserts that he suffered acoustic trauma in service from being exposed to loud aircraft noise as a fuel specialist working on the flight line.  He has testified that he first noticed problems with hearing loss years after active duty service.  

At a VA examination in December 2010, a VA examiner provided a diagnosis of bilateral hearing loss.  The examiner reviewed the in-service treatment records, including a January 1969 separation examination report and a report of audiologic evaluation in August 1975.  She opined that the current hearing loss was not related to service because most noise-induced hearing loss begins at 4000 decibels.  

The VA examiner's rationale is essentially based wholly on the absence of in-service evidence of hearing loss.  Such a conclusion is contrary to Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of documented hearing loss in service is not fatal to a service connection claim for hearing loss).  It is also contrary to Hensley v. Brown, 5 Vet. App. 155, 159(1993) (evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for claimed hearing loss).  As the nexus opinion is insufficient for adjudication of the claim, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Verify any additional periods of ACDUTRA or INACDUTRA service identified by the Veteran as relevant to his claim.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his hearing loss.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to this disability.  All efforts to obtain any and all identified records must be fully documented in the claims file.

3.  Notify the Veteran that he may submit lay statements from himself, as well as from other individuals who have first-hand knowledge of the onset of his hearing loss.  He should be provided an appropriate amount of time to submit this lay evidence.  

4.  After any outstanding, pertinent evidence is added to the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that a current bilateral sensorineural hearing loss disability is related to any in-service disease, event, or injury, including noise exposure; and, whether it is at least as likely as not that the hearing loss manifested to a compensable degree within one year of service discharge. 

The examination report must include a complete rationale for all opinions expressed.  In doing so, the examiner should acknowledge the Veteran's competent lay statements concerning onset of his hearing loss as well as his reported in-service and post-service history of noise exposure.  

The examiner is advised that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused the current hearing loss which was initially diagnosed years after the Veteran's discharge from service.  

If the examiner finds it significant that the Veteran did not have documented hearing loss in service, the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.  

5.  Then readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




